Citation Nr: 0736273	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected duodenal ulcer disorder, currently rated as 
20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1959 to July 
1961.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In a September 2005 decision, the Board denied the veteran's 
increased rating claim on appeal.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a February 2007 Order, the Court remanded this 
matter to the Board for compliance with instructions noted in 
a February 2007 Joint Motion signed by the parties to this 
matter.  In the Joint Motion, the parties agree that further 
medical examination is appropriate here.  The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This remand is for additional development pursuant to the 
Joint Motion, and for clarification of the veteran's 
authorized representative or attorney.  

	Additional Development 

In a November 2005 rating decision, the RO service connected 
the veteran for reflux with hiatal hernia, dysphasia, 
duodenal and esophageal ulcers.  The RO issued this decision 
during the pendency of the appeal addressed in this decision.   

Nevertheless, as the Joint Motion notes, service connection 
may also be warranted for other disorders.  Medical evidence 
of record indicates that the veteran's service-connected 
disorder(s) may relate to gastrointestinal bleeding, 
dyspepsia, and possible Barrett's metaplasia.  Moreover, the 
Joint Motion indicates that separate diagnostic codes may be 
warranted for these disorders. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
clarify his choice of an authorized 
representative in his appeal before the 
Board, by completion of a VA Form 21-
22.  The veteran should be advised that 
he may only have one authorized 
representative at a time before the 
Board.  He should also be asked whether 
he desires to have Jenny Twyford 
represent him before the Court but a 
different appointed representative to 
represent him before the Board.  His 
response must be associated with the 
claims file.

2.  The veteran should be scheduled for 
an examination with an appropriate 
specialist in order to determine the 
nature and severity of any chronic 
gastrointestinal or gastroesophageal 
disorder he may have.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests 
and studies should be accomplished.  
Any complaints of the veteran should be 
reported.          

3.  The examiner should then advance an 
opinion on whether any non-service-
connected gastrointestinal or 
gastroesophageal disorders relate 
directly to service, or relate 
secondarily to the veteran's service-
connected disorders.      

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



